Citation Nr: 1009512	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for mechanical low 
back pain.

2.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for instability of 
the right knee.

3.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for instability of 
the left knee.

4.  Entitlement to an effective date prior to November 18, 
1997 for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
located Winston-Salem, North Carolina.

In a June 1996 rating determination, the RO granted service 
connection for chondromalacia of the left and right knees and 
assigned 10 percent disability evaluation effective January 
17, 1996.  

In an April 2002 rating decision, the RO granted service 
connection for mechanical low back pain and assigned an 
initial 20 percent rating effective on November 18, 1997.  In 
addition, the RO granted service connection for instability 
of the right knee and instability of the left knee, and 
assigned 10 percent ratings for each knee, effective from 
March 21, 2002.  

In a December 2003 rating determination, the RO granted a 
TDIU and assigned an effective date of March 21, 2002.  

At the time of a September 2004 decision, the Board denied 
the assignment of an effective date earlier than November 18, 
1997, for the granting of service connection and the 
assignment of a 20 percent disability evaluation for 
mechanical low back pain.  The Board also assigned an 
effective date of November 18, 1997 for the grants of service 
connection and assignments of 10 percent disability 
evaluations for instability of the left and right knees.  The 
Board also remanded the issue of entitlement to an effective 
date earlier than March 21, 2002, for the grant of a TDIU.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the issues of the assigned 
effective dates for granting of service connection and 
assignment of 10 percent disability evaluations for 
instability of the knees and for the granting of service 
connection and assignment of the 20 percent disability for 
mechanical low back pain.  In an April 2007 decision, the 
Court set aside the September 2004 denial of the Veteran's 
claims for earlier effective dates for his back and knee 
disabilities.

Meanwhile, in a January 2005 rating determination, the RO 
assigned an effective date of November 18, 1997, for the 
grant of TDIU.

In a September 2009 decision, the Board listed the issues 
before it as follows:  Entitlement to an effective date prior 
to November 18, 1997 for the grant of service connection for 
mechanical low back pain; entitlement to an effective date 
prior to November 18, 1997 for the grant of service 
connection for instability of the right knee; entitlement to 
an effective date prior to November 18, 1997 for the grant of 
service connection for instability of the left knee; and 
entitlement to an effective date prior to November 18, 1997 
for the grant of a TDIU.  The Board denied entitlement to 
earlier effective dates on all the above issues.  Thereafter, 
the Veteran appealed the September 2009 decision to the 
Court.  The Court granted an October 2009 Joint Motion for 
Remand and remanded the matter to the Board for compliance 
with the instructions in the motion.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, 
mechanical low back pain as secondary to service-connected 
right and left knee disorders has been shown to be present 
since the date of receipt of the initial application for 
service connection on January 17, 1996.  

2.  Resolving reasonable doubt in favor of the Veteran, 
instability of the right knee has been shown to be present 
since the date of receipt of the initial application for 
service connection on January 17, 1996.  

3.  Resolving reasonable doubt in favor of the Veteran, 
instability of the left knee has been shown to be present 
since the date of receipt of his initial application for 
service connection on January 17, 1996.  


4.  Resolving reasonable doubt in favor of the Veteran, a 
TDIU is warranted from the date of receipt of the initial 
application for compensation on January 17, 1996.  


CONCLUSIONS OF LAW

1.  An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 20 percent disability 
evaluation for mechanical low back pain is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.159, 3.400 
(2009).

2.  An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 10 percent disability 
evaluation for instability of the right knee is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.156, 3.157, 3.159, 3.400.

3.  An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 10 percent disability 
evaluation for instability of the left knee is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.156, 3.157, 3.159, 3.400.

4.  An effective date of January 17, 1996, for the assignment 
of a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009).

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104 (2009).

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r) (2008).

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  Upon 
request made in person or in writing, the Secretary shall 
furnish, free of expense, all such printed instructions and 
forms as may be necessary in establishing the claim.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2009).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2009).

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 12 
Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2008).

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2009); see also 38 C.F.R. 
§ 3.155(a) (2009).

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2009).

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2009); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2009).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where a claim is granted based on new and material evidence 
received within an appeal period or prior to an appellate 
decision, the effective date shall be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q).

In its April 2007 Memorandum Decision, the Court stated that 
in determining the effective dates of the Veteran's claims 
for service connection for instability of the knees and the 
effective date of service connection for mechanical back 
pain, that VA had to first make a determination as to the 
finality of an unappealed June 1996 rating decision.  The 
June 1996 rating decision granted the Veteran service 
connection for bilateral chondromalacia of the knees and 
denied the Veteran's claim for service connection for 
mechanical back pain. 

While the Veteran did not perfect an appeal with respect to 
the June 1996 decision, additional VA medical records 
discussing the Veteran's back and knees were received by the 
RO in August 1996.  The Court stated that since this medical 
evidence was received within a year of the June 1996 rating 
decision, VA had to make a determination as to whether this 
evidence was new and material and, if so, the June 1996 
rating decision should be reopened.  


As the finality issues had not been considered by the RO, the 
Board did not have jurisdiction to review those issues.  As 
the Court indicated that the Veteran's effective date claims 
regarding service connection for bilateral instability of the 
knees and for mechanical back pain were intertwined with the 
finality issues, the effective date claims were remanded to 
the RO by the Board in January 2008.  In an August 2008 
rating decision, the RO denied earlier effective dates for 
the grants of service connection for instability of the knees 
and mechanical low back pain.  The RO specifically concluded 
that the additional VA treatment records received in 1996 did 
not constitute new and material evidence concerning any of 
these issues.  

The Board, in its January 2009 decision, denied effective 
dates earlier than November 18, 1997, for the grants of 
service connection for left and right knee instability and 
mechanical low back pain, and the assignment of a TDIU.  

In October 2009 Joint Motion for Remand, the parties 
indicated that the Board had not properly addressed 38 C.F.R. 
§ 3.156(b) as was required in the prior April 2007 Court 
decision.  The parties requested that the matter be remanded 
to the Board to address this issue, and the Court, later that 
month, remanded this matter to comply with the instructions 
in the joint remand.  

Mechanical Low Back

The original claim for service connection for a "back 
cond[ition]" was received on January 17, 1996.  Service 
connection for mechanical back pain was denied by a rating 
decision dated in June 1996.  The Veteran was notified of the 
June 1996 decision and he subsequently filed a notice of 
disagreement in July 1996.  

Additional treatment records were received from the VAMC in 
Durham; the request sheet accompanying the records contains a 
handwritten notation "Rec'd 8-22-96" and a rubber-stamped 
and handwritten notation:

Considered by Rating Bd. ____213____
Winston-Salem N.C. On _____Sept 12 1996___
Chairman  ________(illegible initials)___


The Veteran's claim was considered in September 1996, which 
included the treatment records received in August 1996, and 
the Veteran was provided with a statement of the case dated 
in September 1996, which included reference to receipt of the 
treatment records from the Durham VAMC in August 1996.  The 
Veteran was informed that he had to file his appeal within 60 
days from the date of the September 12, 1996, statement of 
the case, or within the remainder of the one year period from 
the date of the letter notifying him of the action that was 
appealed. 

On November 18, 1997, the RO received from the veteran a 
statement asserting that service connection was warranted for 
a low back disability.  In a January 1998 letter, the RO 
informed the Veteran that it had closed his appeal concerning 
the issues listed in the September 1996 SOC because it had 
not received a substantive appeal following the issuance of 
the SOC.  The RO essentially treated the Veteran's November 
1997 letter as a new claim of service connection for a back 
disability, and in its January 1998 letter informed the 
Veteran that it had requested his medical records from July 
6, 1996 to the present from the VAMC in Durham.  

In a September 1998 rating decision, the RO denied the 
Veteran's November 1997 informal claim of service connection 
for mechanical back pain.  In an October 1998 statement, the 
Veteran requested reconsideration of his claim of service 
connection for a low back disability.  The RO construed the 
Veteran's statement as a timely NOD to the September 1998 
rating decision.  The RO issued a SOC as to this issue in 
March 1999, in which it listed the issue on appeal as service 
connection for mechanical back pain as secondary to bilateral 
knee chondromalacia and noted that the Veteran's claim was 
received in November 1997.  In April 1999, the Veteran 
submitted a timely VA Form 9 (substantive appeal) to the 
March 1999 SOC.  

In a decision promulgated in January 2001, the Board granted 
service connection for mechanical low back pain on a 
secondary basis.  In an April 2002 rating decision, the RO 
effectuated the grant of service connection for mechanical 
low back pain pursuant to the Board's January 2001 
directives, and assigned an initial evaluation of 20 percent, 
effective from November 18, 1997, the date on which the RO 
received the Veteran's informal claim to reopen the issue of 
service connection for a back disability.


As noted above, the Court, in its April 2007 decision, 
required the Board to address whether the additional VA 
treatment records received within one year of the June 1996 
rating decision were new and material evidence that had to be 
considered as having been filed with the Veteran's January 
17, 1996 claim.  

The Board notes that the records annotated as received by the 
RO in August 1996 include a May 13, 1996, treatment record in 
which it was indicated that the Veteran complained of back 
pain that he specifically associated with posture due to knee 
and hip pain from running in the military.  While the Board 
notes that these additional treatment records appeared to 
have been reviewed in conjunction with preparation of the 
September 1996 statement of the case, the RO did not address 
in the SOC the claim as to whether the Veteran's low back 
problems were related to his service-connected knee problems.  
The Board finds that this evidence is new and material as it 
was received following the issuance of the June 1996 rating 
determination and directly addresses the issue of the 
Veteran's low back disorder being related to his service-
connected knee disorders.  As such, the matter remained open 
as if the previous rating determination had not become final.  

The Board notes that regulations provide that an effective 
date of an award of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2009).

In the present case, the Veteran filed a claim for service 
connection for a back disorder on January 17, 1996.  As 
reported in a January 2, 1996, treatment record, the Veteran 
was noted to have a history of pain in the lumbosacral spine 
with a history of questionable arthritis in his hips and 
knees.  The Veteran was afforded a VA examination in April 
1996.  At the time of the examination, the Veteran was noted 
to have had pain in his knees and hips, which had progressed 
and involved his back for the past four years.  In the May 
1996 treatment record, the Veteran was noted to have back 
pain which he associated with his knee and hip pain from 
running in the military.  Moreover, in a January 1997 
treatment record, the Veteran was noted to have low back pain 
secondary to his knee condition.  

Although the Board notes that the first objective medical 
finding of low back pain secondary to the Veteran's service-
connected knee disorder did not occur until the time of a 
January 1997 outpatient visit, the Board does note that 
treatment records reveal that the Veteran was complaining of 
back pain as early as January 2, 1996, prior to receipt of 
his initial application for benefits.  The April 1996 VA 
examination confirmed that the Veteran had mechanical low 
back pain, which the January 1997 outpatient treatment record 
indicated was secondary to the service-connected knee 
disorder.  Resolving reasonable doubt in favor of the 
Veteran, the Board will find that the Veteran's low back 
disorder secondary to his service-connected knee disorder was 
present at the time of receipt of his initial application for 
compensation.  Thus, service connection and a 20 percent 
disability evaluation for mechanical low back pain was 
warranted from January 17, 1996. 

Knee Instability

In an April 2002 rating determination, the RO assigned a 
March 21, 2002 effective date for the grants of service 
connection for the instability of the right and left knees, 
based on the date entitlement arose.  The RO determined that 
entitlement to the grant of service connection for 
instability did not arise until findings of knee instability 
were documented at the March 21, 2002 VA orthopedic 
examination.  In a September 2004 decision,  The Board 
disagreed with the RO's determination and assigned effective 
dates of November 18, 1997, the date of the claim for 
increased ratings for the knee disabilities received at the 
RO.

Again, the Board notes that the June 1996 rating decision 
granted service connection for chondromalacia of the right 
and left knees and assigned a 10 percent disability 
evaluation for each knee effective January 17, 1996.  In its 
April 2007 decision, the Court held that the July 1996 NOD 
was not an NOD with respect to the knees.  As noted above, 
the Court remanded this issue so that VA could make a 
determination as to the finality of the unappealed June 1996 
rating decision, on the basis of receipt of new and material 
evidence within one year thereafter, pursuant to 38 C.F.R. 
§ 3.156(b).  

The Veteran maintains that when the RO received additional 
evidence following the issuance of its initial rating 
determination in June 1996, it was it was mandatory for them 
to issue and mail out a statement of the case to the Veteran 
and his local accredited representative.  In support of his 
claim, the Veteran cites to Charles v. Shinseki, 587 F.3d. 
1318, (Fed Cir. 2009), in which the Court cited to Muehl v. 
West, 13 Vet. App. 159, 161-162 (1999), which held that where 
new evidence was received within the appeal period, the RO's 
decision was not a final decision and the new evidence should 
have been considered in conjunction with the Veteran's claim.  

The Board notes that the VA treatment records received in 
August 1996 include notations on July 1, 1996 and July 5, 
1996 concerning the Veteran's disability rating of 20 percent 
for chondromalacia of the knees, although the four pages that 
had not been previously considered (marked 7/5/96 2:20 pm; 
7/1/96 9:56; 5/13/96 11:17, 11:42, and 13:25; and a 
consultation sheet dated 7/5/96) did not mention instability 
of the knees.  The Board finds that the evidence received in 
August 1996 was new and material with regard to the Veteran's 
knee disorder claims.  As such, the evidence should have been 
addressed as it was received within one year of the Veteran's 
claim for service connection for left and right knee 
disorders.  See § 3.156(b), Meuhl, and Charles.  As the Board 
finds that the evidence received within the one year period 
was new and material and the claim remained open, the date of 
the claim would be the date of the claim for service 
connection for a knee disability received on January 17, 
1996.  

As noted above, regulations provide that an effective date of 
an award of service connection is the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2009).

In the present case, the Veteran's claim of service 
connection for left and right knee disorders was received on 
January 17, 1996.  At the time of his April 1996 VA 
examination, conducted in conjunction with his claim for 
service connection, the Veteran was found to have mild genu 
varum, bilaterally, as well as increased laxity with various 
stress on the knees.  

Although the Board notes that the first objective medical 
finding of laxity did not occur until the time of the April 
12, 1996, VA examination, treatment records received in 
conjunction with the Veteran's claim reveal that he was 
having problems with his knees prior to receipt of his 
initial application for benefits.  The VA examination 
confirmed not only the pain the Veteran was experiencing in 
his knees but provided objective medical findings of laxity.  
Resolving reasonable doubt in favor of the Veteran, the Board 
will find that laxity was present at the time of receipt of 
his initial application for compensation.  Thus, 10 percent 
disability evaluations for both the left and right knees, 
based upon instability, were warranted from January 17, 1996.  

TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).


Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  When a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran believes he was totally disabled due to his 
service-connected disabilities prior to November 18, 1997.  
His service connected disabilities include mechanical low 
back pain, evaluated as 20 percent disabling; arthritis of 
the right hip, evaluated as 10 percent disabling; arthritis 
of the left hip, evaluated as 10 percent disabling; 
chondromalacia of the right knee, evaluated as 10 percent 
disabling; chondromalacia of the left knee, evaluated as 10 
percent disabling; instability of the right knee, evaluated 
as 10 percent disabling; and instability of the left knee, 
evaluated as 10 percent disabling.  The effective date for 
all of these disabilities, based upon the actions taken in 
the present decision, is January 17, 1996.  The Veteran's 
combined service-connected disabilities totaled 60 percent as 
of this date, all affecting a single body system; therefore, 
the Veteran met the criteria for consideration under 
38 C.F.R. § 4.16(a) as of January 17, 1996.  

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  The Board notes that in his initial 
application for compensation, the Veteran indicated that his 
doctors had advised him to quit work.  In a May 1996 
treatment record, it was noted that the Veteran's back pain 
had progressed and kept him out of work for the past month.  
In a July 1996 treatment record, it was noted that the 
Veteran should consult with a social worker about vocational 
rehabilitation.  In an August 1997 treatment record, the 
Veteran was noted to have been unemployed as a construction 
worker since last April.  

In an August 1998 letter, the Veteran's prior employer 
indicated that the Veteran had worked for him from April 1993 
to April 1996.  He noted that by January 1996, the Veteran 
was only able to work a few days a week and that by April 
1996 he was unable to perform even light duties and was let 
go.  

In an August 1998 letter, M. Sanchez indicated that he 
employed the Veteran for a period of one day in August 1996 
but had to let him go as a result of his inability to perform 
the duties that he had been hired to perform.  

An effective date for the grant of unemployability benefits 
cannot precede the effective date of the grant of service 
connection for the disabilities on which the grant of 
unemployability was based.  An effective date of January 17, 
1996, has been assigned for all the Veteran's service-
connected disabilities.  The evidence of record reveals that 
the Veteran was able to work no more than a few days per week 
from January 1996 to the time he was no longer able to work 
in April 1996.  The Board also notes that the Veteran placed 
VA on notice about his employment difficulties at the time he 
filed his initial application on January 17, 1996.  The 
evidence of record reveals that the Veteran was unable to 
work more than one or two days per week from January 1996 and 
became unable to work at all in April 1996.  As the Veteran 
met the criteria for consideration of TDIU as of January 17, 
1996, and as the evidence shows that he was employable for no 
more than one or two days a week from January 1996, an 
effective date of January 17, 1996, is warranted. 

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on this claim, further assistance is not required to 
substantiate that element of the claim.




ORDER

An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 20 percent disability 
evaluation for mechanical low back pain is granted.

An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 10 percent disability 
evaluation for instability of the right knee is granted.

An effective date of January 17, 1996, for the grant of 
service connection and assignment of a 10 percent disability 
evaluation for instability of the left knee is granted.

An effective date of January 17, 1996, for TDIU is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


